DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 5 is objected to because of the following informalities: 
Claim 5, line 2, “first and second” should be - - first ring and second ring - -.
Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Particularly, the limitation of “adjustment means for enabling” (recited in independent claims 1 and 13) in claims 8 and 14, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: clip means in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Patent No. 7,334,714), in view of Getter (US Publication No. 2018/0310696).
Regarding claim 1, Brown discloses an apparatus for carrying a hat, comprising: 
an elongated length of flexible material having first and second ends (see annotated Fig. 7); 
adjustment means for enabling the length to be increased and decreased (see Fig. 9); 
a clip means for attachment to and de-attachment from the hat (see annotated Fig. 7); 
Brown does not disclose a swivel means attaching the clip and the first and second ends of the elongated length of the flexible material, the swivel means enabling at least partial rotation of the clip relative to the ends.  However Getter teaches a swivel means (174) (see Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a swivel means between the each ends of the flexible material and the clip means in order to have flexibility movement of the clip means.
Regarding claim 4, Brown discloses the claimed invention except for the swivels means comprises two swivel mechanisms, one at each of two ends of the elongated length, each of the swivel mechanisms designed to enable at least partial rotation of the respective end relative to the clip means.  However Getter teaches the swivels means (174) comprises two swivel mechanisms (174) (see Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach swivel means with swivel mechanisms between the each ends of the flexible material and the clip means in order to have flexibility movement the clip means.

claim 5, Brown discloses the claimed invention except for each of the swivel mechanisms comprises at least first ring and second ring that are interlinked, the first ring attached to the respective end of the length and the second ring attached to the clip.  However Getter teaches each of the swivel mechanisms comprises at least first ring (172) and second ring (170) that are interlinked (see Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first ring from the swivel mechanisms attached to the end of the flexible material and the second ring attached to the clip means.
Regarding claim 6, Brown discloses the claimed invention except for each of the second rings is a carabiner.  However Getter teaches each of the second rings (170) is a carabiner (see Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second rings as a carabiner in order to quick release from the clip means.
Regarding claim 7, Brown discloses, wherein the clip means is a binder clip (22) (see Fig. 1).  
Regarding claim 8, Brown discloses, wherein the flexible material is a strap and the adjustment means comprises a belt buckle (526) and belt buckle holes (522) in the strap (see Fig. 9). 
Regarding claim 9, Brown discloses an apparatus for carrying a hat, comprising: 
an elongated strap having first and second ends, the elongated strap having a belt buckle (526) and belt buckle holes (522) between the first and second ends to enable a length of the strap to be increased and decreased (see annotated Fig. 7 and Fig. 9); 
a clip for attachment to and de-attachment from the hat (see annotated Fig. 7); 
Brown does not disclose a first plurality of interlinked rings connecting the first end of the strap to the clip; and a second plurality of interlinked rings connecting the second end of the strap to the clip.  However Getter teaches a first plurality of interlinked rings (170, 172) (see Fig. 7); and a second plurality of interlinked rings (170, 172) (see Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the interlinked rings between the each ends of the strap and to the clip in order to have flexibility movement of the clip.
Regarding claim 10, Brown discloses, wherein the clip comprises first and second finger levers designed to operate the clip and wherein the first plurality of interlinked rings is attached to the first finger lever and the second plurality of interlinked rings is attached to the second finger lever (see annotated Fig. 7).  
Regarding claim 12, Brown discloses the claimed invention except for at least one of the first plurality of interlinked rings and at least one of the second plurality of interlinked rings is a carabiner.  However Getter teaches each of the second plurality of interlinked rings (170) is a carabiner (see Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second plurality of interlinked rings as a carabiner in order to quick release from the clip.
claim 13, Brown discloses an apparatus for carrying a hat, comprising: 
an elongated strap having a length extending between first and second ends, the elongated strap having an adjustment means for enabling adjustment of the length (see annotated Fig. 7 and Fig. 9); 
a clip for attachment to and de-attachment from the hat, the clip comprising first and second finger levers designed to operate the clip (see annotated Fig. 7); 
Brown does not disclose a first plurality of interlinked rings connecting the first end of the strap to the clip, the first plurality of interlinked rings attached to the first finger lever; and a second plurality of interlinked rings connecting the second end of the strap to the clip, the second plurality of interlinked rings attached to the second finger lever.  However Getter teaches a first plurality of interlinked rings (170, 172) (see Fig. 7); and a second plurality of interlinked rings (170, 172) (see Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the interlinked rings between the each ends of the strap and to the corresponding finger lever of the clip in order to have flexibility movement of the clip.
Regarding claim 14, Brown discloses, wherein the adjustment means comprises a belt buckle (526) and belt buckle holes (522) (see annotated Fig. 7 and Fig. 9).  
Regarding claim 16, Brown discloses the claimed invention except for at least one of the first plurality of interlinked rings and at least one of the second plurality of interlinked rings is a carabiner.  However Getter teaches each of the second plurality of interlinked rings (170) is a carabiner (see Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second plurality of interlinked rings as a carabiner in order to quick release from the clip.

Claims 2, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Patent No. 7,334,714), in view of Getter (US Publication No. 2018/0310696) as applied to claim 1 above, and further in view of Woloshen (US Patent No. 5,890,638).
Regarding claim 2, Brown discloses the claimed invention except for a hat attached to the clip means.  However Woloshen teaches a hat attached to the clip means (see Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use of a clip means in order to hold a hat.
Regarding claim 11, Brown discloses the claimed invention except for a hat that is attached to the clip.  However Woloshen teaches a hat that is attached to the clip (see Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use of a clip in order to hold a hat.
Regarding claim 15, Brown discloses the claimed invention except for a hat attached to the clip.  However Woloshen teaches a hat attached to the clip (see Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use of a clip in order to hold a hat.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Patent No. 7,334,714), in view of Getter (US Publication No. 2018/0310696) as applied to claim 1 above, and further in view of Samelian (US Patent No. 9,943,162).
Regarding claim 3, Brown discloses the claimed invention except for the length resides in a carry bag and wherein the clip binds the hat to a sidewall of the bag.  However Samelian teaches the length (25) resides in a carry bag (10) (see Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the length reside inside a bag in order to store an item attached to the clip.


    PNG
    media_image1.png
    643
    762
    media_image1.png
    Greyscale



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677